. 4 ,, Case 1:21-cv-00949-CCB Document1 Filed 04/16/21 Page 1 of 3
f Gmail Courtney Ford <courtney.ford107@gmail.com>

(no subject)

 

Vesta West-House <vestaromainewest@icloud.com> Fri, Apr 9, 7:01 AM
To: <courtney.ford107@gmail.com>

IN THE DISTRICT COURT FOR THE
STATE OF MARYLAND

VESTA R. HOUSE
1951 Gardenia Court
Riviera Beach, FI.

33404

Plaintiff

vs. Case No.:
PMC PROPERTY GROUP

7 N Calvert St.
Baltimore, Md. 21202

ROB Z

Leasing Office

7 North Calvert St.
Baltimore, Md. 21202

J. TEIGEN HALL

600 Washington Avenue
Suite 300

Towson, Md. 27204

Defendants

 

JURISDICTION

|, Plaintiff Vesta R. House am currently considered a resident of both Maryland and Florida. | am currently residing in Florida,
but am filing this case in the jurisdiction of the defendant because the distance exceeds 100 miles.

COMPLAINT

On-or about December 8, 2020 | was hospitalized at Medstar Harbor Hospital in Baltimore, Maryland having left the property
of the Defendant {PMC} at 7 North Calvert Street by ambulance for ongoing health problems that had precipitated previous
hospitalizations that year beginning in February (most requiring ambulances).

The defendant's manager (known to me as only Rob Z) was present multiple times | was hospitalized and left the building.
This is important because December 8, 2020 is the date PMC sent a certified letter requesting my removal from the
property for breach of lease.

BACKGROUND

Prior to December 8, 2020 | was hospitalized in February and March at Mercy Hospital in Baltimore, Maryland; University of
Maryland Medical Center from 4/27/2020 to 5/29/2020 then both Medstar and University again. Some hospitalizations were
strictly medical for what was heart failure and some were for psychiatric as | suffer with bipolar disorder. But 1 am a person
with a disability and this was known te PMC as my rental application included my income source of disability pension and
Social Security.

In February | had my first and only instance of incontinence on PMC property. It was slight. | had an accident of about a
nickel size bowel movement in a chair in the lobby. | paid to have the chair cleaned ($150.00).
Case 1:21-cv-00949-CCB Document 1 Filed 04/16/21 Page 2 of 3

There were other incidents, none noticed by anyone unless they entered my apartment and then only on my property,
meaning | damaged nothing belonging to PMC. They were all the result of heart failure caused by a valve that doesn't close
properly and too much fluid caused the incontinence. Again these incidents were not often, as ! was hospitalized mainly
when they occurred right away. And [ called the ambulance or taxi each visit, except for what | allege was an attempt by PMC
to build a case to evict me and they then began getting the police involved.

ALLEGATION OF CONSPIRACY

| allege PMC willfully and knowingly conspired to evict me on bogus charges because they wanted me out of their property
because | am both physically and mentally disabled and knew it was illegal to do so. | intend to prove they sent their letter of
intent the very day | entered Medstar Harbor Hospital leaving from ambulance at their property, so they knew | would not
and could not receive their correspondence.

1 allege and also intend to prove that | was in contact with their attorney J. Teigen Hall each court date and he knew | was in
the hospital and could not appear in court or receive correspondence, yet he failed to apparently inform the court where |
was despite having knowledge of my whereabouts.

i intend to prove Rob Z, PMC and Mr. Hall each conspired to render me homeless which | am at the present time (staying
with family) having loss all my belongings save for personal items such as clothes and shoes. My furniture which was all paid
for with cash, household decorations and utensils, towels, etc. are lost to me as | wasn’t able to sell anything.

| have spent money on airplane tickets, hotels, etc. as a result of the conspiracy of PMC, their employees, including Mr. Hail
that | would not have had to spend had they not have conspired against me.

| spoke with Mr. Hall or left him messages almost daily while | was hospitalized so he certainly knew my whereabouts each
time he appeared in court and PMC received a judgment.against me through conspiracy and fraud.

CONSPIRACY AND DATES OF RELEVANCE

May 28, 2020 - Plaintiff - hospital
December 8, 2020 - Plaintiff ~ hospital
January 12, 2021 - Plaintiff - hospital
February 1, 2021 - Plaintiff - hospital
February 16, 2021 - Plaintiff hospital

The plaintiff attests that these dates were inpatient hospitalizations of varying lengths and that each of the five dates were
not emergency room visits or outpatient.

This is important because of the plaintiffs allegation that J. Teigen Hall was fully aware as of January where she was and
PMC as early as December 8th.

The first date is the date PMC took over as the management group, and | was hospitalized at the time.
SUMMARY

PLAINTIFF, Vesta R. House hereby alleges DEFENDANTS PMC Property Group, J. Teigen Hall and Rob Z conspired to evict
her from her apartment at 7 North Calvert St., Apt. 904, Baitimore, Md. 21202 despite her known disabilities of bipolar
disorder and heart failure

and committed conspiracy and fraud against her by so doing.

PLAINTIFF further summarizes that DEFENDANTS each knowingly and willfully denied her her day in court through the same
conspiracy and fraud and this cruel and unusual! punishment is in direct violation of the Eighth Amendment of the U.S.
Constitution as it subjected the plaintiff to a punishment without a fair trial.

| seek $250,000.00 from each defendant separately for both real and punitive damages, and await the decision of the court.

Wiel. Sawe

Vesta R. House
1951 Gardenia Court
Riviera Beach, Florida 33404
443-374-8870 oo
VAstaromainewest@idiaiicdir 1-cv-00949-CCB Document 1 Filed 04/16/21 Page 3 of 3

Sent from my iPhone
